Citation Nr: 9917981	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  91-45 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic 
gastrointestinal disability.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for ulnar nerve 
disability.

4.  Entitlement to service connection for traumatic loss of 
teeth due to a gunshot wound to the chin.

5.  Entitlement to service connection for arthritis of the 
right knee.

6.  Entitlement to service connection for arthritis of the 
left knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds to the left 
shoulder and upper arm.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple fragment wounds of the right foot.

9.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his children


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
December 1968, and from April 1970 to August 1973.

The veteran initiated this appeal by filing a notice of 
disagreement in February 1988 with a January 1988 rating 
decision of the RO in St. Petersburg, Florida, which denied 
ratings in excess of 10 percent for wounds to the left 
shoulder and right foot.  During the pendency of this appeal, 
the veteran perfected appeals to several other issues; he 
also moved to Indiana and his claim is currently under the 
jurisdiction of the RO in Indianapolis.

The veteran has testified at hearings in July 1988, August 
1989, June 1991, August 1992, April 1995, and March 1999.  
The hearings in August 1992 and April 1995 were before 
members of the Board of Veterans' Appeals (Board).  
Unfortunately, the Board members who presided at those 
hearings are no longer members of the Board.  The March 1999 
hearing was before the undersigned member of the Board at 
Indianapolis, Indiana.

This case has been previously at the Board and remanded for 
additional development in November 1992, May 1995, and March 
1998.

The Board notes that following the grant of service 
connection for residuals of a gunshot wound to the chin, with 
an assigned noncompensable rating, the chin disorder was 
listed as an issue in a supplemental statement of the case 
(SSOC) in May 1989.  In a November 1989 rating decision the 
RO granted a 10 percent evaluation for this disability, and 
the issue was dropped.  While normally assignment of less 
than the maximum rating will not abrogate an increased rating 
claim, in this instance there was no notice of disagreement 
(NOD) to the original grant of service connection and 
noncompensable rating; therefore there was no issue on 
appeal.  38 C.F.R. § 20.200 (1998); Ephraim v. Brown, 82 F. 
3rd 399 (Fed. Cir. 1996).

In 1995 and 1996 the veteran was found to have disability of 
the cervical spine, and a rating action in April 1997 denied 
service connection for degenerative changes of the cervical 
spine.  The cervical spine issue was lumped in with the ulnar 
nerve disability issue in the April 1997 SSOC.  The Board can 
not find in file any NOD for the cervical spine disorder, or 
any substantive appeal.  This issue has not been developed 
for appeal and will not be considered by the Board at this 
time.

The issues of service connection for hepatitis and a broken 
nose, and entitlement to an evaluation in excess of 10 
percent for PTSD, an increased evaluation for residuals of 
shell fragment wounds to the left shoulder and upper arm, and 
an increase evaluation for residuals of fragment wounds to 
the right foot, are the subject of a remand contained herein.


FINDINGS OF FACT

1.  The veteran served in Vietnam from November 1967 to 
November 1968 and from April 1970 to November 1971; he is a 
combat veteran who was wounded more than once.

2.  While in Vietnam in 1968 the veteran began to experience 
abdominal pain and diarrhea; regional ileitis or Crohn's 
disease was diagnosed in July 1969; and a VA physician has 
linked Crohn's disease to the in-service symptoms.

3.  No evidence of skin disease was identified on the most 
recent VA examination for disability evaluation purposes 
performed in December 1996.

4.  There is no competent medical evidence that the veteran 
has ulnar nerve disability.

5.  There is no competent medical evidence that the veteran 
has traumatic loss of teeth related to the gunshot wound to 
the chin.

6.  There is no competent medical evidence that the veteran 
has traumatic arthritis of the knees.


CONCLUSIONS OF LAW

1.  Crohn's disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  The appellant's claim for service connection for 
disability of the skin is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

3.  The appellant's claim for service connection ulnar nerve 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

4.  The appellant's claim for service connection for 
traumatic loss of teeth secondary to gunshot wound to the 
chin is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).

5. The appellant's claim for service connection arthritis of 
the right and left knees is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Factual Background.  The veteran's first period of 
military service was from October 1965 to December 1968.  
Upon enlistment in October 1965, the veteran was 17 years of 
age, weighed 138 pounds, was 67 inches tall, and had a 1 inch 
scar in the left axilla area.  He reported that he was right 
handed.  He served in Vietnam from November 1967 to November 
1968.  His principal duties prior to Vietnam included 
Pioneer, parachute packer, parachute rigger, and supply.  His 
principal duty in Vietnam was as a dump truck driver from 
December 3, 1967, to January 30, 1968, when he was 
hospitalized.  A telegram reflects that he "was slightly 
wounded in Vietnam on 30 Jan 68 as a result of hostile 
action.  He received a gunshot wound to the chin. . . .  He 
is not repeat not seriously wounded."  He was a patient 
until February 5, 1968, when his principal duty was as a 
Pioneer with an engineer company.  On March 31, 1968, his 
principal duty was again listed as dump truck driver.  He was 
hospitalized for 10 days in August 1968 for hemorrhoids and 
dermatitis.  On November 17, 1968, he sustained multiple 
fragment wounds to the left arm, left shoulder and right 
foot, and was evacuated to a hospital in Japan.  He returned 
to the United States and remained hospitalized until December 
20, 1968, when he was returned to duty.  When seen on 
December 23, 1968, it was reported that the multiple fragment 
wounds were well healed without disability and that he had no 
condition which required profile limitations.  His conduct 
and efficiency were both rated as excellent while he had been 
in Vietnam.  He was discharged on December 30, 1968, as an E-
3, under honorable conditions, and the reenlistment code was 
RE-3B (ineligible for enlistment unless a waiver is granted).  
His awards and decorations included the parachute badge, 2 
awards of the Purple Heart, one issued in February 1968 and 
the other in November 1968.  A revised sheet shows 3 Purple 
Heart awards.

On applications for compensation completed by the veteran in 
December 1968 and February 1969, he reported that he had 
sustained a gunshot wound to the face in January 1968 and 
shrapnel wounds to the left shoulder, left arm, and right 
foot in November 1968.  He underwent an examination for 
disability evaluation purposes in May 1969.  Upon 
questioning, the veteran stated that he was left-handed.  By 
a rating dated in June 1969, the RO established service 
connection for multiple fragment wounds, left shoulder and 
upper arm, with retained metallic fragments, left shoulder.  
This condition was rated as 10 percent disabling.  Service 
connection was also established for multiple fragment wounds, 
right foot, with retained metallic fragments, rated as 10 
percent disabling.  The combined rating for the service-
connected disabilities was 20 percent.

The veteran was hospitalized at a VA facility from May 19, 
1969, to July 1, 1969, for regional enteritis involving the 
terminal ileum.

The veteran again entered military service in April 1970 as a 
sergeant, E-5, by assuming the identity of another veteran.  
He was immediately sent to Vietnam where he remained until 
the end of November 1971, receiving excellent conduct and 
efficiency ratings.  He was assigned to Fort Hood, Texas, as 
a truckmaster from December 1971 until July 1972, again 
receiving excellent conduct and efficiency ratings.  He was 
listed as AWOL in July 1972 and in August 1972 was dropped 
from the rolls as a deserter.  He was in confinement from 
October 1972 until February 1973, when he was again listed as 
AWOL.  He returned to military control in May 1973.  A Report 
of Medical Examination dated in May 1973 shows no 
abnormalities.  His records were altered to reflect his true 
identity and in August 1973 he was discharged under honorable 
conditions.  The reason for his discharge was listed as 
"fraudulent entry."  He had 261 days of lost time in 1972 
and 1973.

In a statement dated in January 1987, the veteran reported 
that the wounds to his left shoulder and arm and the wounds 
to his right foot were become more disabling.  By a rating 
dated in January 1988, the RO denied increased ratings for 
the veteran's service-connected fragment wounds to the left 
shoulder and arm and the right foot.  The veteran filed a 
notice of disagreement with this decision in January 1988.  
The RO issued a statement of the case in March 1988 and the 
veteran perfected an appeal as to these 2 issues by the 
filing of a substantive appeal in April 1988.

In hearing testimony in July 1988, the veteran indicated that 
he was right handed.

The veteran provided testimony during a hearing at the RO in 
August 1989.  He stated that he received a gunshot wound in 
January 1968, was a pioneer engineer and the "rest of the 
time they put me as a dump truck driver."  He stated that 
according to the military he writes with his right hand, but 
actually he is left handed.  He had polio along his right 
side as a child and it made him stronger on the left side but 
actually he is left handed and the only thing he does right 
handed is write.

The RO, in a letter dated August 8, 1990, informed the 
veteran that he had not been eligible for compensation while 
he had been on active service from April 1970 to August 1973.  
The veteran was informed that his benefits would be adjusted 
to retroactively terminate payment for that period of time, 
and he was given 60 days to submit evidence showing that the 
adjustment should not be made.

A certified statement signed by the veteran, dated August 16, 
1990, shows that he wrote that "I did not serve on active 
duty for 4-17-70 to 8-15-73 as noted in your letter."  He 
went on to state that he had filed a "claim for correction 
of military record to eliminate the period of 4-17-70 to 8-
15-73 form my military record."  He asked that his 
compensation not be withheld until he had ample time to 
resolve the matter.  He asserted that records at the National 
Personnel Records Center (NPRC) show two service persons with 
different blood types, dates of birth and social security 
numbers.  He further wrote that his only active duty was from 
October 1965 to December 1968.

The veteran, in a letter of November 1991, reported being 
wounded on 3 separate occasions.  The first was a gunshot 
wound to the chin in January 1968, the second was in July 
1968 when he received a fragment and bayonet wound to the 
left armpit, and the third was in November 1968 when he 
received multiple fragment wound to the right foot, a gunshot 
wound to the left upper arm and a gunshot wound to the back 
of the left shoulder.

In hearing testimony before a member of the Board, sitting at 
Washington, D.C., in August 1992, the veteran was asked 
specifically if he had a second period of service, and he 
responded, "[n]o, sir."  He was informed he was under oath 
and asked again if he had a second period of service.  He 
replied that he did have a second period of service but only 
from October 1972 when he was picked up by the FBI for being 
AWOL.

The veteran reported, on neurological examination on March 
16, 1993, that his wounds in service included a bayonet wound 
to the left axilla.

It was recorded during VA psychiatric examination in January 
1994 that the veteran reported reenlisting in the Army in 
April 1970 under a different name.  He spent 20 months in 
Vietnam and explained that he enjoyed that tour of duty.

The veteran provided testimony before a member of the Board 
sitting in Washington, D.C., in April 1995.  It was stated 
that all of the veteran's claims for service connection arose 
out of his first period of service, and the second period of 
service did not make any difference.  The veteran reported 
that there was no dispute as to the second period of service 
from April 17, 1970, to August 15, 1973, and that he knew 
that from the get-go," and any "misunderstanding" was 
"between those people."

At a hearing in March 1999, the veteran reported that he 
reenlisted in April 1970 under another name, went back to 
Vietnam, and stayed 2 1/2 years in the Army before he revealed 
his true identity.  The Army did not believe him, so he went 
home until the FBI arrested him for being AWOL and took him 
back to Fort Campbell, where he was held in a stockade from 
October 1972 to August 1973.


Service Connection Claims

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Basically, the applicable law and regulations provide that 
service connection can be established if a preexisting 
disease or disability is aggravated by service, if a 
particular disease or injury, resulting in disability, is 
incurred coincident with service, if a disability is found to 
be proximately due to or the result of a service-connected 
disease or injury, or if a chronic disease, as specified in 
38 U.S.C.A. § 1101, is manifested to a compensable degree 
within one year thereafter.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration of the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Congenital or development 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(a)(b)(c)(d), 3.306, 3.307, 3.309, 3.310 (1998).

Gastrointestinal Disability

Factual Background.  Service medical records for the 
veteran's first period of service do not reflect any recorded 
complaints of gastrointestinal problems.  Specifically, there 
are no service medical records showing complaints or 
treatment for abdominal pain, cramping, or diarrhea.  He was 
hospitalized with hemorrhoids and contact dermatitis in mid 
August 1968, with no recorded gastrointestinal complaints.  
On his separation physical in December 1968 the abdomen and 
viscera were normal.  He weighed 155 pounds.  The veteran, on 
his contemporaneous Report of Medical History, checked that 
he did not have, and never had, frequent indigestion, or 
stomach, liver or intestinal trouble.

The veteran, on his original applications for disability 
benefits completed in December 1968 and in February 1969, 
made no reference to any gastrointestinal problems.  

When the veteran was seen at a VA clinic in March 1969, he 
reported that he had been sick, tired, hot, and had an upset 
stomach the previous day.  He felt alright today and 
requested a malaria "search."  Laboratory studies showed no 
parasites.  

The veteran made no reference to gastrointestinal problems 
when examined by VA in May 1969.  At that time he was 67 1/2 
inches in height and weighed 152 1/2 pounds.  Digestive system 
examination showed no abnormality.

The veteran was admitted to a VA hospital on May 19, 1969, 
with sudden onset of mid-abdominal pain 2 days prior to 
admission.  The following day he became anorexic, had nausea 
and felt feverish.  On the day of admission the abdominal 
pain had migrated to the right lower quadrant and had become 
more pronounced.  Past history and review of systems was 
essentially noncontributory.  In view of localization of the 
pain, and the fever, it was felt that he probably had acute 
appendicitis, and an exploratory laparotomy was done.  The 
appendix was removed and found to be was normal; however, it 
was noted that several inches of the terminal ileum were 
hyperemic with a rubbery feel.  There were also large rubbery 
nodes in the area.  The surgeon's impression was terminal 
ileitis.  There was further work-up and barium enema and 
small bowel series appeared normal as did the upper GI 
(gastrointestinal) series.  Proctosigmoidoscopy was negative 
to 8 inches.  Further laboratory work was normal.  The 
operation report showed only removal of the appendix, and the 
tissue report showed the appendix to be normal.  He was given 
a 30 day leave of absence during which time he felt entirely 
well, and on his return, he was discharged in July 1969 on no 
medications or diet.  The diagnosis was regional enteritis 
involving terminal ileum.

As noted above, the veteran was on active military service 
from April 1970 until August 1973.  Records for this period 
of time are negative for any pertinent complaints or 
findings.

Medical records from Dr. Meriwether, dated in December 1974, 
reflect that the veteran reported that he had been in good 
health most of his life until May 1969 when he developed a 
relatively sudden onset of right lower quadrant pain.  He was 
hospitalized by the VA for possible acute appendicitis, and 
found to have regional ileitis involving the terminal ileum.  
"A resection of approximately four inches of the ileum was 
carried out."  He tolerated the procedure well and felt 
healthy enough to re-enlist in the Army approximately 1 year 
later.  Currently he had been out of the service about a 
year, and in the past year had developed the insidious onset 
of early morning diarrhea, with 3 to 4 bowel movements a day.  
The bowel movements were not associated with significant 
cramping and he would not usually have recurring diarrhea 
through out the day.  His weight and appetite would 
fluctuate, and there was no melena.  He did have occasional 
bright red blood on toilet paper, until several months ago, 
with no recurrence.  Due to the past diagnosis of ileitis and 
mild continuing problems the veteran was in for evaluation 
and treatment.  Review of systems noted that spicy food 
produced diarrhea.  The veteran weighed 163 pounds, and there 
were no pertinent clinical findings.  The impression was 
possible persistent regional enteritis.  The veteran returned 
in January 1975 and was informed that the upper GI series, 
barium enema, and small bowel series were essentially 
negative, and there was no definite evidence at this time for 
regional enteritis.

When examined by the VA in December 1987 in regard to 
service-connected wounds, the veteran reported that 5 inches 
of his small intestine were removed in May 1969, and he 
stated that "he was advised he had a small perforation."

The veteran in April 1988 reported that he had an operation 
for ileitis in May 1969, and that it was due to the fact he 
was required to live and work with the Vietnamese Regional 
Forces for 6 months.  He was eating and drinking water from 
the local resources.

A VA progress note dated in January 1989 reflects that the 
veteran had complaints of intermittent bright red bleeding 
with bowel movements occurring several days per week for the 
past 6 weeks, with 1 1/2 years of intermittent bleeding before 
this, not as frequent or severe.  Lower gastrointestinal 
work-up was planned.  When seen in February 1989 the veteran 
reported rectal bleeding for over a month.  His weight 
fluctuated from 155 to 165 pounds, and constipation was not a 
problem.  Rectal examination showed evidence of old fistula.  
The assessment was that the history suggested the possibility 
of regional enteritis but that the possibility was remote as 
pertinent studies were normal.  A February 1989 procto record 
noted that the veteran weighed 159 1/2 pounds.  Physical as 
well as proctosigmoidoscopy examinations were performed.  The 
impression was anorectal disease characterized by recurrent 
perirectal abscess with fistula and hemorrhoids.  
Conservative treatment was prescribed.

The veteran provided testimony at a hearing before the RO in 
August 1989.  He reported that after release for the gunshot 
wound to the chin in February 1968, he returned to the field 
as a demolition specialist.  In March 1968 he was attached to 
an Airborne unit and worked as a demolition specialist 
advisor with Regional Popular Forces.  He was given $16 
dollars a day for food and shelter, and was not fed by the 
military forces.  He survived off the land, and at this time 
he was given hemoglobin to keep him from becoming infected 
with hepatitis, and shortly after his discharge in 1968 he 
was found to have hepatitis B.  In May 1969 he had "total" 
ileitis, which was diagnosed as "terminated" enteritis, 
which is an old man's disease.  He reported having a third 
world diet for 4 months.  He stated that he currently weighed 
115 pounds, down from 185 pounds.  He reported that he ate 
continually, did not gain weight, and had lesions on his 
colon.  Constipation was reported.

The veteran's spouse, in a letter received in September 1989, 
noted that the veteran's weight had dropped drastically over 
the past few years, that he now weighed 154 pounds, and that 
there was a diagnosis of Crohn's disease.

Received in July 1990 was a copy of a private medical record 
showing a fistula.

The veteran in a July 1990 letter to the President, reported 
that he was experiencing severe rectal bleeding, that his 
weight went from 170 to 142, and now was at 168 pounds.  He 
felt like his stomach was blowing up like a balloon, and a 
civilian doctor stated that he has Crohn's disease.

VA examination in August 1990 noted that the veteran had a 
diagnosis of Crohn's disease of the terminal ileum in May 
1969, when operated on for suspected appendicitis.  No 
biopsies, were taken and no small intestine was removed.  
Since that time the veteran had continuing episodes of 
abdominal cramps, periodic constipation, and diarrhea.  
Reference was made to peri-rectal fistula and abscess, and a 
normal barium enema and upper gastrointestinal series in 
February 1990.  Apparently in April 1990 no Crohn's disease 
was found, and colonoscopy in June 1990 did not reveal any 
peri-rectal fistula or evidence of granulomatous colitis.  At 
the present time he was having constipation but no rectal 
bleeding.  Physical examination revealed a weight of 168 
pounds no change in the past year.  Abdominal and rectal 
examinations showed no definite evidence of abnormality.  The 
impressions were confusing past history of Crohn's disease 
presumably of a terminal ileum made at the time of the 
appendectomy surgery, recent study as well as barium enema 
and colonoscopy failed to reveal any evidence of Crohn's 
disease; and the veteran was stated to have had previous 
peri-rectal fistula and abscess which would be significant to 
substantiate Crohn's disease but at the present time he has 
no evidence for fistula or abscess formation and a 
colonoscopy in June 1990 revealed no evidence of either.  The 
veteran does have internal hemorrhoids.

Private medical records for the veteran, received in October 
1990, show treatment and laboratory studies from 1988 to 
1990, for various complaints.

In statements dated in April 1991 the veteran's sister and an 
aunt reported that when the veteran was hospitalized in May 
1969 and diagnosed with terminal ileus, they were told by the 
physicians treating him at that time that he had developed 
this secondary being in Vietnam.

The veteran provided testimony at a hearing before the RO in 
June 1991.  He reported that he had problems in service with 
his stomach, with no specific diagnosis.  He stated that in 
Vietnam he was just given Maalox or some kind of antacid for 
chronic indigestion and sent back out to the field.  He 
related that he continued with over the counter medications 
after service.

The veteran, in a letter to VA in November 1991, reported 
being wounded on 3 separate occasions.  The first was the 
gunshot wound to the chin in January 1968, the second was in 
July 1968 when he received a fragment and bayonet wound to 
the left armpit, and the third was in November 1968 when he 
received multiple fragment wounds to the right foot, a 
gunshot wound to the left upper arm and a gunshot wound to 
the back of the left shoulder.  He stated that he had huge 
sores on his upper body which a doctor told him was a sign of 
regional enteritis (Crohn's disease).

VA clinic records from Orlando, Florida, reflect that the 
veteran visited the clinic in May 1991 to get acquainted.  He 
reported having Crohn's disease for about 20 years, 
complicated by anorectal disease-fissure.  Following 
examination the assessment was Crohn's disease by history, 
cigarette smoking, and chronic use of Valium.  In early 
December 1991 he started passing blood in his stool.  The 
assessment was history of Crohn's disease with recent 
episodes of rectal bleeding.

B. Katz, M. D., in a letter dated December 5, 1991, noted 
that the veteran had a history of Crohn's disease, diagnosed 
in 1969, and recently had been complaining of rectal 
bleeding.  He had no diarrhea, but had lost 5 pounds.  He 
stated this was similar to attacks in the past.  A laparotomy 
in 1969 showed disease of the terminal ileum.  There was no 
resection at the time and he had never had a bowel resection.  
He had been on Azulfidine and Bentyl in the past and was seen 
by Dr. H. Shube for this problem.  His last attack was in 
1989 and his last endoscopy and sigmoidoscopy were in 1990 by 
the VA.  Physical examination was essentially negative except 
for a perianal fistula.  Laboratory study results were noted.  
The assessment was that his recent rectal bleeding most 
likely represented a flare-up of Crohn's disease.  The actual 
distribution of Crohn's disease was not clear and further 
studies were planned.  Dr. Katz, in a letter dated December 
26, 1991, reported that on follow-up the veteran had 
undergone work-up including colonoscopy which showed some 
mild areas of colitis which were biopsied, confirming mild, 
chronic colitis which was patchy.  The terminal ileum on 
colonoscopy was normal.  An upper GI and small bowel series 
were normal.  Liver function tests were normal.  Dr. Katz was 
waiting for old records to see if previous biopsies confirmed 
Crohn's disease, since his biopsies were nonspecific, and the 
upper GI and small bowel series were normal.

The veteran appeared at a hearing before a member of the 
Board, sitting at Washington, D.C., in August 1992.  He 
reported that in August 1968 he went to "B-med" as he was 
having diarrhea, bleeding and was diagnosed with hemorrhoids.  
He was hospitalized for 5 days, and during this period of 
time he was breaking out in rashes all over, and a 
dermatologist put some salve on his arms and bandaged him up.  
He didn't have any more problems until he got sick 4 or 5 
months after discharge, and that is when he was told he had 
enteritis, ileitis.  Dr. Shube told him it was Crohn's 
disease.  He had had bowel problems every since, with weight 
fluctuations, going from a normal weight of 180 pounds to 139 
pounds.

During VA examination in March 1993, the veteran reported 
Crohn's disease since 1969, and that in 1991 an anal fistula 
was thought to be secondary to Crohn's disease.  At the 
present time he had no symptomatology, with 1 bowel movement 
a day, no bleeding and no abdominal pain, his weight had gone 
down recently.  He weighed 154 1/2 pounds.  Visual examination 
showed no evidence of fistula or infection.  There was some 
thickening around the anal orifice which might be compatible 
with previous fissures that had healed.  The pertinent 
impressions were history of Crohn's disease of the small 
intestine since 1969; and history of perianal and perirectal 
disease caused by Crohn's disease, totally inactive at this 
time.  

A September 8, 1993, office note from a private 
gastroenterology group noted that the veteran had a 
questionable history of terminal ileitis.  He was reported to 
be dong well except for occasional right upper quadrant pain 
described as fairly constant and low-grade.  It was reported 
that he had known hepatitis B and C as well as a questionable 
history of Crohn's disease which did not appear to be active 
at the current time.

Received in October 1993 were copies of medical text 
concerning quinine sulfate, which noted that side effects 
included gastrointestinal symptoms.  The veteran indicated 
that he had taken one pill a day.

The veteran provided testimony before a member of the Board, 
sitting at Washington, D. C., in April 1995.  He reported 
that in service he had symptoms of running a low grade fever, 
diarrhea, upset stomach, and weight loss.  In June and July 
of 1968 he had diarrhea, low grade fever, and nausea, and 
sought medical treatment on several occasions.  He was 
treated for upset stomach and diarrhea.  While hospitalized 
he was treated for hemorrhoids.  After treatment for 
hemorrhoids, he continued to have a low grade fever and a 
rash.  In May 1969 he was feeling real bad, and was 
hospitalized with suspected appendicitis.  From 1969 to the 
present he had recurrence of his symptoms at least once a 
year, sometime more often, usually lasting 30 to 60 days.  
The veteran felt that his first symptoms occurred in the 
early part of 1968.

VA examination in December 1996 noted history of possible 
Crohn's disease for 20 years.  The veteran reported heartburn 
on a daily basis and occasional abdominal pain in the right 
lower quadrant, as well as occasional blood in stools.  
Physical examination was without pertinent findings.  The 
impression was Crohn's disease for 20 years, complicated by 
fistulas and questionable hepatitis C.  No flare-up of the 
Crohn's disease since 1991.  

On VA psychiatric examination in December 1996, the veteran 
reported treatment for heroin and alcohol addiction, and 
having used drugs such as heroin, opium, amphetamines, and 
LSD.

In February 1997, the RO reviewed the report of the December 
1996 VA gastrointestinal examination and determined that it 
was inadequate for rating purposes because the physician 
failed to review the claims folder and failed to provide an 
opinion as tot he etiologic relationship, if any, between 
gastrointestinal complaints or diagnoses in service and the 
veteran's post-service enteritis and ileitis.

The veteran was again called in for another gastrointestinal 
examination in March 1997.  The examiner noted that the 
veteran stated that he was doing about the same as when last 
examined in December 1996.  The examiner reviewed the 
veteran's claims folder and elicited a history from the 
veteran as to his abdominal problems.  The examiner offered 
his opinion that most likely the veteran had Crohn's disease 
in July 1968 which was diagnosed in May 1969.  The examiner 
noted that the veteran's symptoms of abdominal pain and 
diarrhea in July 1968 were classical for the initiation of 
Crohn's disease.

In a supplemental statement of the case dated in April 1997, 
the RO held, in effect, that the opinion expressed in March 
1997 by the VA examiner was based upon an inaccurate factual 
premise and had little or no probative value.  The opinion 
was based on the veteran's report of abdominal pain and 
diarrhea in July 1968 but that the service medical records do 
not reflect any complaints or treatment of abdominal pain and 
diarrhea in service; that when hospitalized for abdominal 
pain in 1969, the veteran reported that he had been in 
excellent health and that the pain was of sudden onset 2 days 
prior to admission with no indication of similar symptoms in 
service; and that Dr. Meriwether reported in December 1974 
that the abdominal pain was of sudden onset in May 1969.

The veteran, in testimony before a traveling member of the 
Board, sitting at Indianapolis, Indiana, in March 1999, 
reported that he suffered with diarrhea in the summer of 
1968, that there were periods of remission, and that he had 
diarrhea when he was evacuated from Vietnam after sustaining 
wounds to his shoulder, arm and foot.

Analysis.  The veteran has provided considerable testimony 
that he had gastrointestinal complaints in Vietnam during 
1968, and continuing thereafter.  He was discharged from 
service in December 1968, and the record shows that he was 
hospitalized for a gastrointestinal disorder in May 1969.  A 
physician has offered his opinion that the gastrointestinal 
disorder identified in May 1969 began in 1968 while the 
veteran was in the military service.  On the basis of the 
current case law, which requires that this evidence be 
presumed to be true for the limited purpose of establishing a 
well grounded claim, his claim for service connection for a 
gastrointestinal disability must be presumed to be plausible, 
and thus well grounded.  King v. Brown, 5 Vet. App. 19 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board further finds that the RO has amply discharged the duty 
to assist under 38 U.S.C.A. § 5107(a).

Essentially, the veteran contends that his gastrointestinal 
problems started in service and were manifested by abdominal 
pain and diarrhea in July 1968.  Supportive medical evidence 
includes the finding of regional ileitis, a synonym for 
Crohn's disease, in July 1969, and the March 1997 opinion 
that the veteran most likely had Crohn's disease in service.

The appellant is a combat veteran, who served in Vietnam from 
November 1967 to November 1968 and from April 1970 to 
November 1971.  He was in Vietnam during the 1968 TET 
campaign, sustaining a gunshot wound to the chin on January 
30, 1968, and multiple fragment wounds to the right foot and 
fragment or gunshot wounds to the left arm and left shoulder 
in November 1968.  He again served in Vietnam for an extended 
period of time, from April 1970 to November 1971.  All of his 
service in Vietnam was meritorious, as evidenced by the fact 
that his conduct and efficiency were both rated as excellent.

Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, the 
provisions of 38 U.S.C.A. § 1154(b) relax the evidentiary 
requirements for adjudication of certain combat-related VA-
disability-compensation claims.  Section 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy . . . the Secretary shall 
accept as sufficient proof of service 
connection of any disease or injury alleged to 
have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is 
no official record of such incurrence or 
aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor 
of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

38 U.S.C.A. § 1154(b).  In addition, its implementing 
regulation, 38 C.F.R. § 3.304(d), provides:

Combat.  Satisfactory lay or other evidence 
that an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if the 
evidence is consistent with the circumstances, 
conditions or hardships of such service even 
though there is no official record of such 
incurrence or aggravation.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that there are three sequential 
determinations that must be made when a combat veteran seeks 
to show service incurrence using section 1154(b).  Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed.Cir. 1996).  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service" 
(even though there is no official record of such incurrence 
or aggravation in service).  If the veteran satisfies 
inquiries (1) and (2), then the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service 
connection" unless the Secretary rebuts service connection by 
"clear and convincing evidence to the contrary."

The reduced evidentiary burden provided for combat veterans 
by 38 U.S.C.A. § 1154(b) relates to the question of service 
incurrence, that is, what happened then.  Section 1154(b) 
provides more favorable treatment for a combat veteran's lay 
evidence as to what occurred in service than applies to lay 
evidence submitted by other VA claimants.  The Court has 
stated the following:  

". . . under section 1154(b) once a combat 
veteran's claim for service connection of a 
disease or injury alleged to have been incurred 
in or aggravated in combat service is well 
grounded . . . then the claimant prevails on 
the merits unless VA produces "clear and 
convincing evidence" to the contrary -- that 
is, unless VA comes forward with more than a 
preponderance of the evidence against the 
claim."

Arms v. West, 12 Vet.App. 188, 195 (1999) (emphasis in 
original).

If VA seeks to rebut the presumption of service connection, 
evidence contrary to the veteran's claim of service 
connection comes into play.  However, the presumption of the 
credibility (that attached under section 5107(a) at the 
threshold stage for purposes of establishing a well-grounded 
claim) of the claimant's lay evidence about what happened in 
service in connection with combat continues into the merits-
adjudication stage, subject to rebuttal.  As the Court has 
stated:  

". . . in the event of such a well-grounded 
combat-related claim, the claimant prevails on 
the merits unless VA produces "clear and 
convincing evidence" to the contrary.  Thus, 
section 1154(b) requires VA to come forward 
with more than a preponderance of evidence 
against a combat veteran's well-grounded claim, 
because "clear and convincing evidence is a 
higher evidentiary standard than the 
preponderance-of-the-evidence standard imputed 
by the benefit-of-the-doubt rule" as the burden 
that VA must meet under 38 U.S.C. § 5107(b) 
regarding every other claim that is well 
grounded. . . .  Under section 1154(b), then, 
evidence sufficient to well ground a claim as 
to a combat-incurred or combat-aggravated 
disease or injury does require -- in contrast 
to the situation as to a regular, non-combat-
related service-connection claim, see 
Robinette, supra -- the award of service 
connection unless service connection is 
rebutted by clear and convincing evidence under 
section 1154(b)'s second sentence.  And, 
pursuant to Collette and Caluza, both supra, it 
is at this merits-adjudication stage that 
medical-record or other adverse evidence is 
generally to be considered in rebuttal of the 
veteran's lay or other evidence of in-service 
incurrence or aggravation.

*			*			*			*

". . . Congress seems to have intended that a 
lack of reference to the incurrence of an 
injury or disease, or of care or treatment for 
it, in a combat situation not be used as a 
basis for defeating a combat veteran's claim 
for service connection of an assertedly combat-
related disability. . . .  in a combat-related 
situation, the absence of an official notation 
of diagnosis or treatment of a particular 
injury or disease in a particular SMR or SMRs 
may not be used by VA to rebut by clear and 
convincing evidence at the merits-adjudication 
stage.  Rather, only an affirmative finding 
(including silence where a record purports to 
report on the existence of a particular 
condition or problem area) may be used as part 
of the clear and convincing evidence necessary 
to rebut pursuant to section 1154(b) the 
service-incurrence element of a service-
connection claim.  See Collette, 82 F.3d at 
393; Caluza, 7 Vet.App. at 512.

Arms, 12 Vet. App. at 196-97 (emphasis in original).

The VA claim process is a relatively informal and non-
adversarial process that relies in no small part on the 
veracity of the veteran.  For a non-combat veteran, once the 
claim is found to be well grounded, the presumption that it 
is credible and entitled to full weight no longer applies.  A 
non-combat veteran's credibility would be open to question.  
In this case, the veteran lied to reenlist in 1970.  He 
assumed another individual's identity and by doing so 
reenlisted at 2 pay grades higher than he held at the time of 
his discharge in 1968.  He plainly lied to VA when he denied 
that he had had a second period of service.  In November 1991 
he claimed to have received a bayonet wound to the left 
armpit in July 1968 and he repeated this story on examination 
in March 1993.  No such wound is reflected by the service 
medical or personnel records, VA medical records, or 
statements of the veteran prior to November 1991, including 
his claims for compensation which he completed in December 
1968 and February 1969.  Significantly, examination prior to 
his first period of service revealed a 1 inch scar in the 
left axilla area.  Additionally, the lack of evidence of 
treatment may bear on the credibility of the assertions of 
in-service symptoms and on the evidence of continuity of 
symptomatology thereafter.

However, in this case the veteran is a combat veteran who had 
extensive meritorious service in Vietnam and was wounded on 
more than one occasion.  As the Court held in Arms, supra, 
the presumption of credibility of the veteran's statement 
about what happened in service in connection with combat 
continues into the merits-adjudication stage, subject to 
rebuttal.  As the Court stated, the claimant prevails on the 
merits unless VA produces "clear and convincing evidence" to 
the contrary.  VA must come forward with more than a 
preponderance of evidence against a combat veteran's well-
grounded claim.

Adverse evidence to be considered in rebuttal of the 
veteran's assertions that he experienced intermittent 
abdominal pain and diarrhea from July 1968, while he was in 
Vietnam, until he was hospitalized in May 1969 include the 
following:  the veteran denied pertinent complaints when he 
was examined prior to his release from service in December 
1968; he did not mention any such problems when he applied 
for compensation in December 1968 and February 1969; when 
examined by the VA in May 1969 for disability evaluation 
purposes, he had no abdominal complaints and examination was 
negative for any digestive system abnormality; when he was 
hospitalized later in May 1969, he reported a sudden onset of 
abdominal pain 2 days before and it was specifically noted 
that past history and review of systems was essentially 
noncontributory (in other words the veteran at that time did 
not relate any history of chronic diarrhea or abdominal 
pain); and finally his history of lying to both the military 
and VA.  Thus, the veteran's current account of experiencing 
abdominal pain and diarrhea from July 1968 until he was 
hospitalized in May 1969 is not supported by, and in 
important respects is contradicted by, the contemporaneous 
evidence.

After a review of the entire record, the Board finds that the 
record does not contain "clear and convincing evidence" that 
the veteran did not experience abdominal pain and diarrhea 
when he was in Vietnam in 1968 as he now claims.  Thus, in 
light of the reduced evidentiary burden provided for combat 
veterans by 38 U.S.C.A. § 1154(b), and the presumption of 
credibility that must be accorded the veteran,  the veteran 
has established that he experienced abdominal pain and 
diarrhea while serving in Vietnam in 1968.  Statements by the 
veteran's sister and aunt support the veteran's claim.  The 
adverse evidence which tends to rebut the veteran's 
assertions that he experienced abdominal pain and diarrhea 
beginning in 1968 is not, in the Board's opinion, so clear 
and convincing as to rebut the veteran's assertions as to 
what he personally experienced while in Vietnam and for the 
following few months.  Additionally, the Board finds that the 
medical opinion of March 1997 establishes that the ileitis 
diagnosed in May 1969, later classified as Crohn's disease, 
cannot be dissociated from the symptoms which began while he 
was in Vietnam in 1968.  Accordingly, the Board finds that 
service connection is warranted for Crohn's disease.


Skin Disorder

Factual Background.  Service medical records show that in 
August 1968 the veteran was seen for lichenfied lesions on 
the left forearm, non-pruritic, not responsive to 
medications.  He was treated at a hospital that month for a 
few small lesions on the left lower arm.  The diagnosis was 
verruca plana.  When hospitalized for hemorrhoids, there was 
also a diagnosis of contact dermatitis, left arm, treated and 
improved.  Later that month he was treated for healing 
lesions on the left articulated fossa, questionably from 
burns.  In September 1968 it was noted that the lesions were 
healing.  The veteran was seen in October 1968 with small 
papular eruptions on the left arm.  A dermatology evaluation 
that month reflects a diagnosis of flat warts, and it was 
suggested that they not be treated at the hospital "since 
they are asymptomatic."  Examination of the skin for 
separation from service in December 1968 showed no disability 
of the skin.  

The veteran made no reference to any skin disorder on his 
original application for disability benefits in April 1969.  
VA examination in May 1969 included the skin, and is was 
specifically stated that there was no skin rash, and skin 
texture was good.  When the veteran amended his claim in 
February 1970 he made no reference to a skin problem.  VA 
clinic records in 1969 and 1970 showed no skin problems.  

When seen by Dr. Meriwether in December 1974, the veteran had 
no skin complaints, and review of systems made no reference 
to any chronic skin disorder.

VA clinic records reflect that when the veteran was seen in 
March 1984, he had a 3 week history of raised nodules on the 
back of his neck.  A non-specific inflammation was noted.

The veteran was seen at a VA clinic in January 1987 with 
intermittent swelling on the left cheek with redness.  
Lesions had been present under both eyes for 8 months.  A 
cream prescribed in November 1986 had not been effective.  
The veteran reported that the whelps had been occurring on 
and off for the past 8 years.  He had been evaluated in the 
past.  Concomitant symptoms were arthralgia and myalgia.  A 
punch biopsy from the right mid deltoid area, to rule out 
erythema multiforme, erythema induration, and vasculitis, 
showed sun-damaged skin with chronic perifolliculitis.  The 
diagnosis was questionable urticarial rash.  The pathology 
report showed sun damaged skin with chronic perifolliculitis.  
When seen later that month the lesions of the infraorbital 
areas had cleared.  The assessment was that obviously the 
biopsy was not representational of the offending lesions.  He 
was to return if the lesions recurred.

The veteran, in April 1988, reported that he had skin 
problems since living with Vietnamese Regional Forces for 6 
months, and that a VA biopsy showed "chronic inflammation 
unspecified."  He noted that while working as an advisor he 
developed a rash of watery blisters which burst and would not 
heal.  He was hospitalized until they cleared up.

The veteran was seen in September 1988 with an infected 
lesion in the left lateral inferior malleolar area, onset 2 
days before.  A September 1988 pathology report showed a 
punch biopsy from the soft left infraorbital area revealed 
superficial and deep perivascular lymphohistiocytic 
infiltrate.  The differential diagnoses included polymorphous 
light eruption (PMLE); erythema annulare centrifugum (EAC); 
lymphocytic infiltrate of "jessner."  A dermatology progress 
note in October 1988 noted the above diagnoses and that the 
lesions had since resolved.  The assessment was probable EAC.

The veteran provided testimony at a hearing before the RO in 
August 1989.  At that time he reported that he had documented 
proof of a skin condition in service, with hospitalization 
for treatment over a period of 3 months with a week of in-
hospital treatment because the situation would not clear up.  
At times he experienced outbreaks on his face, shoulder, and 
arms.  It was an unknown type of skin rash which usually 
involved his upper body from his chest to the top of his 
head.  He stated that his lesions would come and go, that 
several biopsies were performed, and one showed unspecified 
inflammation.  The Hearing Officer note on the veteran's 
right shoulder a slightly raised, slightly red C shape about 
the size of a silver dollar.

Private medical records for the veteran, received in October 
1990, show treatment from 1988 to 1990, for various 
complaints and laboratory studies.  In June 1990 the veteran 
thought he had some Agent Orange exposure.

The veteran provided testimony at a hearing before the RO in 
June 1991.  He recounted his skin problem in service, and 
after his hospitalization he stayed in the rear until he was 
wounded in November 1968, and the skin problem cleared up the 
first of November 1968.  After service he continued to have 
the same type of rash on his neck, face and back.  He 
reported scaring from the inflammation and biopsies, and that 
it had been a continual process since service.

The veteran provided hearing testimony before a member of the 
Board sitting at Washington D. C., in August 1992. He stated 
that in August 1968 he had skin problems.

VA dermatology examination in March 1993 noted that the 
veteran was exposed to chemicals for 2 to 3 weeks, and in 
August 1968 he was hospitalized for blisters on both anterior 
and mid upper extremities.  He was treated topically as the 
"blisters" became open sores.  He was also treated with 
tetracycline.  Subsequently he had lumps and bumps on his 
face, arms, and neck.  No lesions were found on VA 
examination.  The assessment was history of bullous disease 
of unknown etiology.  

Received in October 1993 were copies of VA clinic records 
from Orlando, Florida.  He was seen in September 1991 
complaining of a rash.  The rash involved his upper 
extremities.  The assessment was skin lesion not typically 
characteristic of erythema multiforme, with long standing 
history of almost 20 years.  It was noted that it did not 
suggest acute problems and that the veteran had a history of 
Crohn's disease.

Also received in October 1993 were copies of medical text 
concerning dapsone, and quinine sulfate, showing side effects 
to include allergic dermatitis, skin rashes and pruritus, 
with the notation that the veteran took one pill a day.

In hearing testimony in April 1995, the veteran recounted his 
treatment for a skin disorder in service, and asserted that 
he still hand a skin condition that looked like the one he 
had in service.  He reported that he had it all of the time, 
somewhere on his body, and that it never cleared up.  He did 
not treat it as nothing would help.

Examination of the veteran's skin was performed in December 
1996.  At that time the veteran reported that in Vietnam he 
developed a nonpruritic rash, described as large red welts.  
The welts were present for many years but moved around.  The 
rash spread to the periorbital areas as well as his back, 
chest, and upper arms.  Since he had moved to Indiana from 
Florida in 1994 he had no skin problems.  Physical 
examination showed no apparent abnormalities of his skin he 
had no evidence of skin disease.  The assessment was resolved 
skin eruption of unknown etiology.

No testimony was provided concerning a skin disorder at the 
hearing in March 1999.

Analysis.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  For a well-grounded claim there 
first must be competent medical evidence of a current 
disability.  See Rabideau.  In this instance the most recent 
VA examination for disability evaluation purposes revealed no 
evidence of a current skin disability.

In regard to the first elements of a well-grounded claim, 
there must be competent medical evidence of a current 
disability.  Here, when examined in December 1996, no skin 
disability was found, and it was noted that since the veteran 
had moved from Florida, he had no skin problems.  Absent a 
current chronic skin disorder, the claim is not well-
grounded.


Ulnar Nerve Disability

Factual Background.  Service medical records show treatment 
on December 7, 1968, for an 8 cm. (centimeter) "dirty 
wound" to the left lateral upper arm.  Laboratory data 
showed a growth of beta strep in the arm wound.  The veteran 
was hospitalized and placed on antibiotics, and the wound was 
soaked, cleaned and secondarily close.  On the 20th of 
December the suture was removed and the wound was well 
healed.  The veteran was returned to duty.  A physical 
profile later in December 1968 showed no limitations for 
duty.  There was no reference to nerve damage.

When examined by the VA in May 1969 the wound to the left 
upper arm was described as superficial, and neurological 
examination showed no disability.

Based on the veteran's complaints, in February 1986, it was 
thought that he possible had nerve damage in the left arm.  
In March 1986 there was evaluation in regard to the veteran's 
complaints of pain going down the left arm to the small and 
ring fingers.  Neurology examination was completely within 
normal limits.  The impression was no specific nerve lesion.  
EMG and NCV (electromyography/nerve conduction velocity) 
studies on the left were conducted in June 1986 and were 
substantially normal.  It was also noted in June that there 
were no neurological (indecipherable word) for his symptoms.  
In December 1986 the veteran was seen for complaints of 
exquisite pain in the right upper extremity in the ulnar 
nerve distribution.  A January 1987 note indicated an 
impression of ulnar nerve impingement, and in March 1987 the 
impression was positive ulnar nerve entrapment at the cubital 
tunnel.  

The veteran appeared at a hearing before a member of the 
Board, sitting at Washington, D.C., in August 1992.  He 
reported that he experienced pain radiating down his left 
arm, and the third, fourth and fifth fingers would get numb 
and tingle.

The veteran received neurological examination in March 1993, 
wherein he reported missile fragment injuries to the left arm 
and elbow, and a bayonet wound in the left axilla.  He stated 
that he had persistent numbness in his left upper extremity.  
Examination found no evidence of muscle atrophy or 
fasciculation involving the intrinsic muscles of the hand or 
other parts of the upper extremity and the examiner could 
make no diagnosis of ulnar or other peripheral nerve 
neuropathy or of radiculopathy.  In summary he could not 
substantiate the veteran's claim to a post-traumatic ulnar 
neuropathy.

The veteran, in hearing testimony in April 1995, reported 
that his hand goes to sleep and he can't hold his arm up over 
his head for an extended period of time.  These symptoms 
first began in 1977 or 1978.  He associated the numbness in 
the hands and fingers with the left arm and shoulder wounds 
and retained fragments.  He was told some months ago that he 
had carpal tunnel syndrome.

VA nerve conduction studies of the left upper extremity in 
August 1995 showed normal ulnar motor studies.  Left low 
cervical radiculopathy was found.  VA X-rays studies of the 
cervical spine, in January 1996, to evaluate left arm pain 
and numbness in the fingers, showed degenerative changes of 
the cervical spine.  An MRI of the cervical spine, in January 
19896, revealed degenerative cervical spondylosis with severe 
cord compression and abnormal cord signal.

VA examination in December 1996 noted that the veteran 
reported neck injury and gunshot wounds to the left shoulder 
and arm in service, with pain every since.  On physical 
examination, in terms of his ulnar sensation and medial 
sensation in the left side, they were within normal limits as 
were all his ulnar and median "intervated lumbracals."  His 
radial nerve motor function was also normal on both sides.  
It was the examiners impression that the veteran's problems 
did not originate in the ulnar aspect of his hand.

Analysis.  Recent examinations have demonstrated that the 
veteran does not have left ulnar nerve disability.  In the 
absence of evidence of left ulnar disability, and the claim 
is not well-grounded.  In passing the Board again notes that 
the issue of service connection for disability of the 
cervical spine is not before the Board, is not intertwined, 
and the issue has been referred back to the RO for proper 
development.


Traumatic Loss of Teeth, Secondary to Gunshot Wound

Factual Background.  Unfortunately, records showing treatment 
for the gunshot wound to the chin which the veteran sustained 
in January 1968 are not available.  A telegram reflects that 
he was "slightly wounded" and that he was "not seriously 
wounded."  Available dental records show that in 1965 and 
1966 the veteran was missing his 4 wisdom teeth, teeth 
numbers 1, 16, 17, and 32, and he had numerous dental caries.  
He continued to receive dental treatment in 1967.  The 
veteran's separation examination in December 1968 shows that 
the veteran was missing his 4 wisdom teeth, i.e., teeth 
numbers 1, 16, 17, and 32; tooth number 2, the right 2nd 
upper molar was nonrestorable; and teeth 9 and 10, (front, 
upper incisors), and 30 and 31 (molar, lower) were marked as 
"restorable teeth."

The veteran made no mention of problems with his teeth in his 
original application for disability benefits in February 
1969.

In February 1970 the veteran sought treatment at a VA medical 
facility for complaints of soreness on the tip of his chin to 
the left of midline.  X-ray examination of his mandible 
revealed no bony or soft tissue abnormality. 

In February 1970 the veteran filed a claim for gunshot wound 
to the chin.  He was scheduled for examination, failed to 
appear, and was notified in August 1970 that no further 
action would be taken on his claim since he failed to report 
for examination.

Service medical records for the veteran's second period of 
service from April 1970 to August 1973 contain no pertinent 
entries.  The dental portion of the examination report dated 
in April 1970 is left blank, except for a notation that his 
dental condition was acceptable.  The dental portion of the 
examination report dated in May 1973 is entirely blank.

A dental rating, in October 1987 found no trauma or POW 
(prisoner of war) status for the veteran.  

In hearing testimony in July 1988, the veteran reported that 
a shell fragment wound of the chin hit the jaw bone, going 
into the marrow of the bone and knocking every tooth in both 
his lower jaw and upper jaw out of place.  Surgery was 
performed the 31st of January 1968, and on the 1st of February 
rubber retainers were put in his mouth and he was discharged 
the 5th of February.  The 7th of February he was back in 
combat with retainers on his teeth because they were still 
loose.  Before he left service, he lost the molars in the 
back and a couple on the side.

The veteran, in hearing testimony in August 1989, reported 
that following the gunshot wound to the face he was treated 
by an oral surgeon and he wore rubber type retainers on his 
teeth because they were loose until they wore out after 3 
months.  The only teeth he had left were in the front and 
they were capped.  The veteran asserted that he lost his 
teeth because they had been loosened by the gunshot wound.

VA dental examination in October 1990 noted that the entry 
wound was at the left anterior mandible and the exit wound 
was at the right mandibular cuspid area.  It was recorded 
that multiple teeth were loosened and then splinted for 
several months.  Subsequently the mandibular posterior teeth 
were lost due to inability to maintain adequate oral hygiene 
under splints.  The remaining dentation was substantially 
depleted with extraction, and full upper and partial lower 
dentures were need as soon as possible.

The veteran provided testimony at a hearing before the RO in 
June 1991.  He reported that he was hit in the chin by an AK-
47 round from 25 yards away; it "hit the bone and it took 
all the protective covering off of the bone."  He was 
treated by a dentist at the hospital after the surgery to 
close the wounds.  Every tooth in his head was loose and he 
wore retainers for 6 weeks.  Since then he has been losing 
teeth and has only 11 teeth left.  He stated that his teeth 
would break off at the gum line.  He had the front ones 
capped and they did the same thing eventually.

Hearing testimony was provided by the veteran before a member 
of the Board, sitting at Washington, D.C., in August 1992.  
He reported that he had had all remaining teeth pulled and 
received dentures.

VA dental examination in March 1993 noted that the veteran 
claimed dental trauma secondary to gunshot wound to the chin 
in 1968.  He denied paresthesia except in the area of the 
scar.  He claimed his lower teeth were loosened secondary to 
soft tissue injury of the chin.  He denied fracture of the 
mandible or direct trauma to the teeth due to the gunshot 
wound.  He claimed his lower teeth were held together with 
rubber bands for 14 days.  He admitted some teeth were 
extracted in 1966, prior to the gunshot wound, and other 
teeth were extracted in 1972.  The last of his teeth were 
extracted in 1992.  Examination showed no evidence of 
traumatic damage to either mandible.  Oral soft tissues were 
within normal limits.  Bony contours of the mandible were 
intact.  There was no evidence of old fracture or foreign 
bodies.  It was the examiners impression that it was 
impossible to tell from either a clinical examination or from 
dental X-rays that there was any dental trauma secondary to 
the gunshot wound to the chin in 1968.  The remaining 
alveolar bone and the body of the mandible appear normal.  
"Unless there is documented evidence, either in his service 
dental or medical records of trauma to his teeth, I would 
strongly doubt that such trauma occurred from his injury."  
Otherwise it would be expected that a good deal of his 
mandible would have been severely fragmented by such a 
projectile.  "More likely, his teeth were already loose due 
to periodontal disease."

A private dentist, in a letter dated October 1, 1993, 
reported that the veteran was seen in September 1993 
complaining of inability to wear a lower denture due to 
looseness and the resulting excessive movement.  Examination 
of the veteran revealed a completely edentulous mandibular 
arch with excessive resorption of the residual alveolar 
ridge.  The soft tissues appeared normal.  The veteran 
reported the deterioration of the lower arch was initiated by 
gunshot wounds suffered to the lower face and progressive 
worsening of the condition following tooth removal, 
necessitated by the loss of supporting bone structure. 

In hearing testimony in April 1995 the veteran reported his 
wound to the chin, and return to field with retainers in his 
mouth for a month, maybe a month and a half.  His teeth were 
loose, and the dentist told him that the retainers were to 
keep his teeth from falling out.  Since then he had lost all 
of his teeth as a result of being shot in the chin.

VA dental examination in February 1997 noted the gunshot 
wound to the soft tissues of the lower face with the entrance 
wound on the left side of chin and the exit wound on the 
right side.  No teeth were lost during this injury, and no 
bony fracture or loss of bone resulted from the injury.  
Examination showed a completely edentulous maxilla and 
mandible; the mandible appeared to be in a prognathic 
relationship to the maxilla; the residual alveolar ridges of 
the maxilla and mandible appear to be atrophied; there was 
scaring; the temporomandibular joint of the mandible appear 
to be within normal limits; and a dental pantographic 
radiograph was negative for any evidence of jaw fracture or 
loss of bone due to the injury as reported by the veteran.  

At a hearing in March 1999, the veteran reported that he was 
shot in the face with an AK-47 at a distance of less than 25 
yards, he was treated by a dentist, his teeth were loose and 
banded, and he did not experience any tooth loss at the time.  
From that point on he lost teeth as time went along, they 
were breaking off at the gum line.

Analysis.  The veteran originally applied for service 
connection for the gunshot wound to the chin in February 
1970.  He was subsequently scheduled for examination for 
August 1970.  He did not appear for the scheduled examination 
and his claim was denied.  The veteran did not appear for the 
examination because in April 1970 he had re-enlisted in the 
service under another veteran's name.  In October 1987 there 
was an incidental dental rating that found no trauma to the 
veteran's teeth.

The veteran contends that the gunshot wound to the chin 
traumatized his upper and lower jaw.  He asserts that his 
teeth were originally loosened by the trauma, and 
subsequently broke off at the gum line and had to be 
extracted.  Pursuant to 38 U.S.C.A. § 1154(b), the veteran's 
account of what happened during combat in 1968 is sufficient 
to establish what happened then, to include the fact that his 
teeth were loosened as a result of the gunshot wound.  Thus, 
the question is whether the subsequent loss of teeth is 
linked to this gunshot wound.  

The veteran's stories about how long the retainers were on 
his teeth has varied from 3 months to 14 days.  Thus the 
observation in October 1990 that the mandibular posterior 
teeth were lost due to inability to maintain adequate oral 
hygiene under splints is not probative as at the time the 
veteran reported being splinted for "several" months.  
However, when examined in March 1993 he reported that his 
teeth were held by rubber bands for 14 days.  Examination at 
that time showed no traumatic damage to either mandible, and 
the remaining alveolar bone and body of the mandible appeared 
normal.

The veteran has also testified that the injury to the chin 
involved the jaw bone and soft tissue surrounding the teeth.  
These assertions are not supported by post service 
examinations, or other medical opinion.  He has also declared 
that because of the trauma his teeth broke off at the gum 
line.  He has not provided any medical evidence to buttress 
this lay assertion.  The VA examiner in March 1993 noted that 
absent documented evidence of trauma to his teeth, it was 
strongly doubted that such trauma occurred as a result of the 
gunshot wound injury.  There is no such documented evidence 
of trauma to the teeth or jaw in service.  

A private dentist in October 1993 merely reported what the 
veteran told him about deterioration initiated by the gunshot 
wound.  The Board finds this report to contain no more than 
the transcription of the veteran's history and personal 
opinion, unenhanced by any medical expertise.  See LeShore.  

Under these circumstances, absent competent evidence which 
links a current dental condition, including missing teeth, to 
an incident of the veteran's military service, including the 
gunshot wound to the chin, the claim is not well-grounded 
under 38 U.S.C.A. § 5107(a).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Arthritis of the Knees

Factual Background.  Service medical records for the veteran 
are negative for any indication of injury or complaints for 
either knee.  The veteran did not report any knee problems on 
his original application for disability benefits in 1969.  
The evidence of record shows that the veteran made no 
reference to knee injury or disability for decades following 
service, and no limp was found on examinations.

The veteran appeared at a hearing before a member of the 
Board, sitting at Washington, D.C., in August 1992.  He 
reported that the pain from the service-connected right foot 
caused him to walk with a limp, especially towards the end of 
the day.  He reported swelling and problems in his right 
knee.  He also had problems with the left knee.

In September 1993 the veteran filed a claim for traumatic 
arthritis of both knees.  

On VA examination in December 1993, the veteran reported 
sustained repeated trauma of both knee as a result of at 
least 75 parachute jumps.  Currently he complained of 
constant pain in both knees, with the left knee locking 2 to 
3 times a day and the knee buckling 4 to 5 times a day.  He 
walked with a normal gait, free of any limp.  He extended 
both knees to 0 degrees and actively flexed the right knee to 
121 degrees, and passively flexed it to 152 degrees.  The 
left knee actively flexed to 92 degrees, and passively flexed 
to 138 degrees.  He performed a deep knee bend without 
difficulty.  X-ray examinations of the left knee showed no 
significant bone or joint abnormality.  A bony exostosis was 
seen arising from the left upper tibia on it's lateral 
aspect.  Apparently no view of the right knee was taken.  The 
examination impression was negative examination of both 
knees.

In hearing testimony in March 1999, the veteran reported 
suffering from arthritis of the right knee, with pain in the 
knee for 20 years.  He stated that in service he carried a 
lot of weigh up and down mountains and hills in Vietnam, made 
several parachute jumps, several rappels from helicopters and 
a lot of crawling in tunnels.  He went to see a doctor when 
his knee was swollen and sore, and the doctor said it was 
arthritis.  He reported symptoms for 24 years, probably 
beginning around 1974 or 1975.  His right knee gave him a lot 
of problems right after service but he never sought treatment 
as he figured there was nothing to be done.

Analysis.  The veteran reports pain and swelling in both 
knees, the right worse than the left, and asserts that he has 
been told he has arthritis in the knees.  He believes that 
the arthritis is related to the stress and strain on his 
knees in the performance of his various duties in service.  
The veteran has not submitted any medical evidence which 
tends to link any current knee disability to his military 
service or a service-connected disability.  The veteran is 
not shown to possess medical expertise necessary to provide 
competent evidence as to the etiology of any current knee 
disorder or to link any such knee disorder to his military 
service.  Thus, his claims of medical causation are of no 
probative value.  See Espiritu.  Absent medical evidence 
which tends to link a current knee disability to service or 
to a service-connected disability, the claim is not well-
grounded under 38 U.S.C.A. § 5107(a).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

Service connection for Crohn's disease is allowed.

As the claims for service connection for a skin disorder, 
ulnar nerve disability, traumatic loss of teeth secondary to 
gunshot wound to the chin, and arthritis of both knees are 
not well-grounded, these issues are denied.


REMAND

In regard to the claim for an increased evaluation for PTSD, 
psychiatric examination in January 1994 showed impressions of 
chronic alcohol abuse, and PTSD.  A December 1996 psychiatric 
examination resulted in an Axis I diagnoses of anxiety 
disorder, and history of alcohol abuse and polysubstance 
abuse.  In March 1997, psychiatric examination showed Axis I 
diagnoses of PTSD and polysubstance abuse.  The examiner felt 
that the veteran had slight impairment in his personal life 
as a result of the PTSD symptoms.  Subsequent to this 
examination, the veteran testified that his PTSD symptoms are 
much more severe than reflected by the March 1997 examination 
report.  In view of the veteran's testimony in March 1999 as 
to his PTSD symptoms, the Board finds that a new psychiatric 
examination is warranted.

A rating action of May 1994, denied 5 issues, including 
service connection for hepatitis and a broken nose.  The 
veteran filed a notice of disagreement (NOD) in June 1994 for 
"[i]tems 1-5."  The Board cannot find any written notice of 
withdrawal of this NOD, and the RO has not provide the 
veteran with a statement of the case (SOC) on the hepatitis 
and broken nose issues.  As there has been initial RO 
adjudication of these issues, the veteran is entitled to a 
SOC for these issues, and the RO's failure to issue an SOC is 
a procedural defect requiring remand.  If a claim has been 
placed in appellate status by the filing of an NOD, the Board 
must remand the claim to the RO for preparation of an SOC as 
to that claim.  Godfrey v. Brown, 7 Vet. App. at 408-10; see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The Board notes that when examined by the VA in December 1996 
it was recorded that the veteran was receiving medical care 
for his right foot from a private physician.  Earlier 
testimony by the veteran was also to this affect.  The Board 
believes that an effort should be made to secure all records 
of private treatment for the veteran's right foot.  The Board 
also notes that the fragment wounds to the foot can also be 
rated on the basis of muscle group damage, which apparently 
was not considered in this appeal.

During hearing testimony before the RO in July 1988, the 
veteran's representative stated that evidence showed scars on 
the back part of the deltoid muscle on the shoulder, retained 
foreign bodies in the pectoralis major under the clavicle 
involving Muscle Group IV, and that entrance and exit scars 
as well as retained foreign bodies showed involvement of 
Muscle Groups V and VI.  It was felt that the veteran should 
have separate ratings for disabilities of the left arm and 
shoulder. 

In hearing testimony before a member of the Board, sitting at 
Washington, D.C., in August 1992, the veteran reported that 
he sustained left arm and shoulder wounds.  He also asserted 
that a grenade fragment in July 1968 entering above the elbow 
and ended up in the medial side of his arm.

The veteran in testimony on more than one occasion has 
reported that he sustained left arm wounds on 2 separate 
occasions, one in July 1968 and others to the left shoulder 
and arm in November 1968.  The Board notes that the 
regulation setting forth principles of combined ratings for 
muscle injuries, 38 C.F.R. § 4.55, changed effective in July 
1997.

The veteran is advised that failure to report for any 
scheduled examination may have adverse consequences to his 
claim.  Pursuant to 38 C.F.R. § 3.655, where a claimant fails 
without good cause to appear for a scheduled examination in 
conjunction with a claim for increase, the claim shall be 
denied.  Connolly v. Derwinski, 1 Vet. App. 566 (1991).

It is with very great regret that the Board finds that the 
record remains inadequate to resolve the increased rating 
issues on appeal and that the case must once again be 
remanded for the following development:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claims for increased 
ratings.  The RO, with the veteran's 
help, should secure and associate with 
the claims folder all records of private 
treatment for the veteran's left 
shoulder, arm, and right foot, and any 
treatment, private or VA for psychiatric 
disability.

2.  After the above has been completed, 
the veteran should be provided 
examination by an appropriate 
specialist(s) to determine the extent and 
status of the wounds to the left 
shoulder, left arm, and right foot, to 
include specific identification of all 
muscle groups involved.  The claims 
folder must be made available to the 
examiner(s) in connection with the 
examination.  The veteran should be asked 
to relate the exact sites of all wounds 
to the left arm and left shoulder.  All 
necessary special studies and tests are 
to be accomplished.

The examiner of the right foot should 
determine whether the fragment wound 
warrants rating under the muscle group 
code.  A determination should also be 
made as to the degree of probability that 
the arthritis of the 1st 
metatarsophalangeal joint is related to 
the injury in service.  The rationale for 
the opinions should be stated.  If an 
opinion cannot be provided without resort 
to speculation it should be so noted.

3.  The RO should arrange for the veteran 
to undergo psychiatric examination to 
ascertain the nature and severity of all 
psychiatric pathology.  The symptoms 
which support the diagnosis of PTSD 
should be specifically itemized.  If 
coexisting psychopathology is also 
identified, it should be described in 
detail.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score and explain what the assigned score 
represents.  The claims folder must be 
made available to the examiner in 
connection with the examination.

4.  Following the above, the RO should 
readjudicate the issues on appeal and 
make a determination as to whether 
separate ratings are in order for the 
wounds to the left arm and shoulder, 
giving consideration to the new 38 C.F.R. 
§ 4.55.  In regard to the issues of 
service connection for hepatitis and 
broken nose, the RO must issue a SOC on 
these issues, and only if a timely 
substantive appeal is filed should these 
issues be certified to the Board for 
appellate review.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

